Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	The amendment filed January 27, 2021, is acknowledged and has been entered.  Claims 85, 104, 106-115, 119-124 and 126-127 have been amended.  Claims 117-118 have been canceled.  Claims 128-132 have been newly added. 

2.	Claims 85, 104-116, 119-124 and 126-132 are pending in the application.  

3.    	Claims 110 and 121 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species of invention, there being no allowable generic or linking claim.  

4.	Claims 85, 104-109, 111-116, 119-120, 122-124 and 126-132 are under examination. The elected species are an active agent bound to the surface of the particle that is a protein.


Information Disclosure Statement
5.	The information disclosure statements have been considered. 


Interview Comment

6.  	During the interview of January 6, 2021, the Examiner indicated that the amendment coupled with the argument discussed during the interview would appear likely to overcome the outstanding 103 rejection.  However, after further consideration of the argument and the record as a whole, the rejection is being maintained as detailed below.


Claim Rejections Maintained

Claim Rejections - 35 USC § 103

7.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 85 and 104-109, 111-116, 119-120, 122-124 and 126-132 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (Biom., 32(22):5134-5147, 2011, IDS), Coronoa-Ortega et al (JDT, 17(7):496-501, 2009) and Westwood et al (JTM, 8(42):1-8, 2010).
Kwong et al teach PEGylated polymer-based liposomes comprising surface conjugated anti-CD40 and CPG (see abstract).  Kwong et al teach that anti-CD40, CpG or IL-2 fusion proteins administered local to single tumor sites inhibits the growth of distal tumors (see page 5135, left column). Kwong et al teach that immunotherapy with soluble immunoagonists are known to have systemic toxicity even using local administration, including IL-2 and immunoagonist antibodies (see page 5136, right column and 5143, both columns), while liposomal-anchored immunotherapies offer a promising strategy for more potent yet safe anti-tumor therapy (see page 5145, right column).
	Coronoa-Ortega et al teach that Il-2 has been covalently attached to liposomes to favor their recognition by IL-2 receptors on lymphocytes and that IL-2 carrying liposomes can be used to transport the IL-2 to be therapeutically active without toxic effects from systemic administration (see abstract and pages 496, 499 and 500).
Westwood et al teach that a combination of antibodies that bind DR5, CD40 and CD137 in combination with IL-2 enhanced treatment of orthotopic tumors (see abstract).  Westwood et al teach that systemic administration of the antibody cocktail was associated with considerable toxicity (see page 3, left column).  Westwood et al teach that agonistic antibodies to CD137 can inhibit tumor growth in mice and activating CD137 on T cells lead to increases in T cell numbers and activation (see page 1, right column), while coadministration of IL-2 led to increased T cell activity (see abstract).
prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to further add IL-2 and antibodies to DR5 and CD137 to the surface of the PEGylated polymer liposomes in combination with CpG and anti-CD40 on the surface and any combination thereof to make a population of liposomes wherein the components include PEGylated liposomes with anti-CD137 and IL-2 on the surface and another antibody in order to test the ability of such liposomes to treat cancer.  One would have been motivated to do so because the prior art recognized that all these components can all be used to treat cancers while PEGylated liposomes comprising such constructs would have advantages of allowing targeted therapy to minimize side effects.  Here, the prior art specifically recognized that immunoagonists have significant toxicities, so one would have been motivated to combine IL-2 and anti-CD137 on a liposome to target T cells to activate them to reduce their toxicity which occurs when administering higher doses systemically as immunoliposomes have been recognized as having the advantage of being potent but safe. Furthermore as CD137 is expressed on activated T cells these liposomes would target the T cells as claimed.   Notably, while the liposomes may target other cells, this does not negate the fact that they also target T cells including endogenous T cell or adoptively transferred T cells by binding CD137 and having Il-2 as a cytokine that stimulates T cells.  Furthermore, by having other antibodies (i.e a protein) on the surface and having IL-2 that stimulates T cells, these liposomes meet the limitations of claims 111, 113, 115 and 122-124 and the other new claims. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

Response to Arguments

9.	In the response, Applicant traverses the rejection and argues that:

 “Based on the teachings of the cited references, the ordinarily skilled person would have had no reason or motivation to selected two different T lymphocyte-targeting moieties, a cytokine and an antibody to a T cell surface receptor, to target particles such as liposomes to T lymphocytes in vivo as none of the cited references describe use of two different T lymphocyte-targeting moieties. Further, there would have been no reason to select a cytokine and antibody based on the cited references, particularly given the known problem of targeting particles with more than one targeting moiety, which could potentially compete for binding, and thus there would have been no reasonable predictability. 
Kwong et al. and Corona-Ortega et al. each teach using a single targeting moiety on a liposome (i.e., an anti-CD40 antibody and IL-2, respectively), while Westwood et al. simply teaches a combination 
Even assuming arguendo one of ordinary skill in the art would have been motivated to combine the various molecules onto a particle or liposome as asserted by the Examiner, there would have been no reasonable expectation of success due to the unpredictability associated with use of targeting molecules, such as particles, having multiple different binding moieties, to target cells in vivo. 
Evidence of the unpredictability associated with in vivo use of molecules having multiple different binding moieties is evidenced by Tzeng, A. et al. PNAS, Vol. 112(11): 3320-3325 (March 17, 2015) ("Tzeng 2015"; submitted herewith in a supplemental information disclosure statement). 8Application No.: 15/195,571 Docket No.: MITN1-002CN2RCE
As it was unknown how a molecule with multiple different binding moieties would behave in vivo due to competition for binding with receptors on target cells, a study was designed to investigate this effect. When using a molecule having a cytokine and an antigen-specific antibody, it was unexpectedly determined that the predominant interaction was the cytokine with its receptor and not the antigen-antibody interaction. Specifically, Tzeng 2015 shows cellular biodistribution of an immunocytokine (antibody-cytokine fusion) was unexpectedly not related to the specificity of the antibody. Delivery of IL-2 fused to variable regions targeting either TRP1 antigen (expressed by murine melanomas) or CEA (human tumor marker) was found to predominantly depend on IL-2 (see e.g., p.3322, section "The IL-2 Moiety Governs Immunocytokine Localization"). Based on this data the authors report "antigen specificity of the parent antibody had negligible effects on immunocytokine localization" (p. 3322, right column) and further go on to conclude "in target therapy development, the biodistribution of any construct with multiple potential targeting interactions should be directly assessed rather than assumed" (p. 3325, left column, first full paragraph (emphasis added)). These results illustrate the unpredictability in the field of targeting molecules in vivo using more than one targeting moiety. 
Accordingly, contrary to the Examiner's assertion, one of ordinary skill in the art would not have been able to predict a priori the cell delivery of particles, such as liposomes, having multiple cell-targeting moieties, and certainly not the combination of cell-targeting moieties on a liposome as stated by the Examiner.”

	In response, while Tzeng 2015 shows cellular biodistribution of an immunocytokine (antibody-cytokine fusion) was unexpectedly not related to the specificity of the antibody, this construct is an antibody-cytokine fusion and not an particle or liposome with an antibody attached to the surface and Il-2 attached to the surface at another location.  There is no evidence of record that Il-2 would have been 

    PNG
    media_image1.png
    266
    306
    media_image1.png
    Greyscale
(see page 1549).  On the other hand the antibody fusion size of Tzeng would be measured in angstroms and has the following structure: 
    PNG
    media_image2.png
    161
    129
    media_image2.png
    Greyscale
.  As can be seen from the illustrations, IL-2 is relatively close to the antibody binding-domain and is at a fixed ratio to the binding-domain of 1:1, while in a particle or liposome an anti-CD137 antibody can be distant to the IL-2 at any ratio, which would be reasonably expected to allow both to function. Furthermore, Tzeng et al state that the affinity for the cytokine for its receptor can be weakened, so that the cytokine function is potentially only restored on high-avidity binding tumor cells and that antigen choice affects targeting efficancy (see page 3325), so their findings do not etablish that IL-2 molecules in general on all particles that can be up to 1000 nanometers in diameter (see instant specification page 17), block antibody-antigen interaction.  
	In further response,  Neville et al (C, 12(11):1691-1701, 2000) teach that IL-2 and HSA can be detected on the surface of the same liposomes by antibody binding (see page 1692 and Figure 3), so IL-2 on an liposome doen not necessarily block other proteins on the liposome.  Therefore, while Applicant’s arguments and the evidence of Tzeng have been fully and carefully considered, the record as a whole 
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, this rejection is being maintained.

Conclusion

10.	No claims are allowed. 
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
May 5, 2021